IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                  April 15, 2008
                                No. 06-11392
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

DAVID ANTOINE JOHNSON

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:01-CR-185-1


Before PRADO, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      David Antoine Johnson, federal prisoner # 27125-177, appeals the district
court’s dismissal of his motion to reduce his sentence, purportedly filed pursuant
to 18 U.S.C. § 3553(a)(6), (b)(1)-(2). The cited subsections do not authorize such
a motion. Because Johnson’s motion also did not fall under any of the provisions
of 18 U.S.C. § 3582(c), the motion was unauthorized and without jurisdictional
basis. See United States v. Early, 27 F.3d 140, 141-42 (5th Cir. 1994). Moreover,



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-11392

it cannot be construed as a 28 U.S.C. § 2255 motion to vacate because Johnson
has already filed at least one § 2255 motion and the current motion is subject to
the jurisdictional bar of the successive-motion provision, 28 U.S.C.
§ 2244(b)(3)(A). See United States v. Key, 205 F.3d 773, 774 (5th Cir. 2000).
      AFFIRMED; MOTION FOR APPOINTMENT OF COUNSEL DENIED.




                                       2